DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Claims 1-3, 6-10 in the reply filed on 03/01/2021 is acknowledged.  The traversal is on the ground(s) that the three species A, B, C actually belong to the same species, because claim 1 has defined that “the active layer having no absorption within a wavelength range of the predetermine color light”, while the light of different colors (i.e. having different wavelengths) in claims 3-5 are specific embodiments of “the predetermined color light” of claim 1.  This is not found persuasive. However, after further consideration and searching the claimed invention and evaluating the prior arts, the Examiner determined that Species A-C are obvious variants of each other depending on the structure of the light emitting panel. As such the requirement for “Restriction/Election” mailed on 01/01/2021 is hereby withdrawn. Thusly, claims 1-10 have been examined below.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1  is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Zhang et al., CN-103681774 (Cited in IDS and English translation is attached for citations).
Regarding claim 1, Zhang et al. teaches a display device (Fig.1) comprising:
A transparent OLED display device (1), corresponding to the claimed “light emitting panel”, emitting a predetermined color [0022];
A solar cell panel (2) disposed on a light-emitting side of the light emitting panel (1), wherein the absorption wavelength of the solar cell panel does not overlap with the wavelength of light being emitted by the transparent OLED display [0015], corresponding to the claimed limitation of “solar cell….having no absorption within a wavelength range of the predetermine color light”. Note that the solar cell panel 2 of Zhang inherently comprises an active layer to be able to absorb light and generate electricity.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., CN-103681774 (Cited in IDS and English translation is attached for citations) as applied to claim 1 and further in view of Kim et al., U.S. Publication No. 2017/0017115 A1.
Regarding claim 2, Zhang et al. teaches all the claimed limitations as set forth above, but does not specifically teach that that the active layer of the solar cell panel has absorption within a wavelength range of an ultraviolet light.
However, Kim teaches a display device (i.e. 1000; Fig.1) comprising a solar cell (SCWGP1) [0067] comprising active layers (P1 and P2), wherein the active layers absorb ultraviolet (UV) light while transmitting visible light in order to prevent the degradation of the display device [0074].
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to substitute the solar cell panel of Zhang for the solar cell panel of Kim having active layers that absorb UV light in order to prevent the degradation of the display device as taught by Kim [0074]. In addition, simple substitution of one known element for another to obtain predictable results, in the instant case a solar panel capable of absorbing light and generating electricity, supports prima facie obviousness determination (MPEP 2141, Part III, B).
Regarding claims 3-5, Zhang does not specifically teach that the predetermine color light emitted by the light emitting panel is a red light with wavelength range of 600-720 nm (as required by claim 3), a green light with a wavelength range of 500-570 nm (as required by claim 4) and a blue light with wavelength range of 450-500 nm (as required by claim 5).
1, a plurality of nano-size holes H2, and a plurality of nano-size holes H3. In response to light being incident upon the surface plasmon color filter SPRCF, the hole array patterns, which have a predetermined period, cause surface plasmon resonance in a particular wavelength range of the incident light. Surface plasmon resonance is a phenomenon that causes free electrons at the surface of a metal film with periodic nano-size hole patterns to resonate and thus to generate light of a particular wavelength in response to light being incident upon the surface of the metal film. Light of a particular wavelength that can form surface plasmons may be allowed to pass through the holes of the metal film, and the rest of the incident light may be reflected or absorbed by the surface of the metal film. By using the surface plasmon resonance effect to adjust the period of the patterns of a transmissive film, only desired light is transmitted through the transmissive film, and as a result, multiple colors may be separated from white light. Kim further teaches that by adjusting the size and period of the patterns of the transmissive film, desired light can be transmitted through the transmissive film. For instance, to allow the transmission of blue light having a wavelength of 436 nm, the size of and the distance between, the holes H1 is set to 300 nm and 155 nm, respectively. To allow the transmission of green light having a wavelength of 538 nm, the size of and the distance between, the holes H2 may be set to 450 nm and 180 nm, respectively. To allow the transmission of red light having a wavelength of 627 nm, the size of and the distance between, the holes H3 may be set to 550 nm and 225 nm, respectively [0027 and 0101-0105].
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to use the surface plasmon color filter of the display device of Kim in the light emitting panel of Zhang so that the light emitting panel would emit light in predetermined colors of blue, green and red. In addition, by using the surface plasmon resonance effect of Kim, one person having ordinary skill in the art would adjust the period of the patterns of a transmissive film, so that only desired light is transmitted through the transmissive film, and as a result, multiple colors would be separated from white light. In addition by adjusting the size and period of the patterns of the transmissive film, desired light can be transmitted through the transmissive film as taught by Kim [0027 and 0101-0105]. Note that such modification would result in the predetermined colors with a wavelength overlapping or lying within the claimed wavelength ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 6, modified Zhang teaches that the active layer (P1 and P2 of Kim) comprises a donor material and an acceptor material for absorbing light (Kim: [0071-0074]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., CN-103681774 (Cited in IDS and English translation is attached for citations) as applied to claim 1 and further in view of Wu eta l., U.S. 2011/0108856 A1.
Regarding claim 7, Zhang teaches all the claimed limitations as set forth above, but does not specifically teach that the solar cell panel is adhered to the light emitting panel through an adhesive layer.
However, Wu teaches a device comprising an organic solar cell (200; Fig.3)  stacked on an organic light emitting diode (100; Fig.3) (abstract), wherein the organic solar is adhered to the light emitting panel through an adhesive layer (199). Wu teaches that the adhesive layer provides mechanical force to hold the OPV and the OLED together and has a water and oxygen barrier property to prevent penetration of water and oxygen in the lateral direction of the device [0036].
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to stack the light emitting panel of Zhang over its solar panel via the adhesive layer of  Wu in order to provide mechanical force to hold the solar cell panel and the light emitting panel together and to prevent penetration of water and oxygen in the lateral direction of the device as taught by Wu [0036].

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., CN-103681774 (Cited in IDS and English translation is attached for citations) as applied to claim 1 and further in view of Kim et al., U.S. Publication No. 2017/0017115 A1 and Chung et al., U.S. Publication No. 2017/0358763 A1.
Regarding claim 8, Zhang teaches all the claimed limitations as discussed above, but does not specifically teach that the solar cell panel is a semitransparent substrate.
However, Kim teaches a display device (i.e. 1000; Fig.1) comprising a solar cell (SCWGP1) [0067], wherein the solar cell is disposed between a first and a second light transmissive substrate (US and LS) (abstract), wherein the solar cell is transparent to the visible while absorbing ultraviolet and infrared light [0074], reading on the claimed “semitransparent”.
Therefore, it would have been obvious to a person having ordinary skill in the at the time of invention to select the solar cell structure of the display device of Kim for the display device of Zhang, because such structure would prevent deterioration of the display device by absorbing UV and IR light and prevent degradation of the device by transmitting visible light as taught by Kim [0074].
Modified Zhang does not specifically teach that the solar panel is a flexible structure.
However, Chung et al. teaches a flexible substrate suitable to be used in display devices, photovoltaic devices and Light emitting devices in order to improve the quality of said devices (see abstract and [0023]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to use the flexible substrate of Chung for the solar panel of modified Zhang in order to improve the quality of the device as taught by Chung [0023].

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., CN-103681774 (Cited in IDS and English translation is attached for citations) as applied to claim 1 and further in view of Chung et al., U.S. Publication No. 2017/0358763 A1 and Tsutsui et al., U.S. Patent No. 6,847,163 B1.
Regarding claim 9, Zhang teaches all the claimed limitations as set forth above, but does not specifically teach that the light emitting panel is a flexible light emitting panel.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to use the flexible substrate of Chung for the solar panel of modified Zhang in order to improve the quality of the device as taught by Chung [0023].
Moreover, modified Zhang does not specifically teach that the light emitting panel is an opaque flexible panel.
However, modified Tsutsui teaches a light emitting device comprising an organic material (302) sandwiched between a transparent electrode 303 and an opaque cathode (301) (Fig.3 and column 3, lines 35-44).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to select an opaque cathode for the cathode electrode of the light emitting panel of modified Zhang, because selection of a known material based on its suitability for its intended use supports prima facie obviousness determination (MPEP 2144.07).
Claim 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., CN-103681774 (Cited in IDS and English translation is attached for citations) as applied to claim 1 and further in view of Kim et al., U.S. Publication No. 2017/0017115 A1 and Zhang et al., U.S. Publication No. 2015/0380476 A1 (herein after Zhang ‘476).
Regarding claim 10, Zhang teaches all the claimed limitations as discussed above, but does not specifically teach that the solar cell panel is composed of a first substrate layer, a first anode layer, an active layer, a void transport layer, and electron transport layer, a first cathode layer and a first packaging layer.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to select the solar cell panel of Kim for the solar cell panel of Zhang, because simple substitution of a known element for another to obtain predictable results, in the instant case a solar panel capable of absorbing light and generating electricity, supports prima facie obviousness determination (MPEP 2141, Part III, B).
Modified Zhang does not specifically teach that the light emitting panel is composed of a second substrate layer, a circuit layer, a second anode, a second organic layer, a second cathode layer and a second packaging layer.
However, Zhang’476 teaches an array substrate including a light emitting structure (18; Fig.1 and Fig.3) comprising a substrate, a scanning line 12 and data lines 13, corresponding to the claimed “circuit layer”, an anode layer (32), a cathode layer (16), electron and hole transport layer (33 and 34) and a passivation layer 22, corresponding to the claimed “second packaging layer” (note that the light emitting structure of Zhang’476 is an OLED structure, which would inherently include an organic layer”).
Therefore, it would have been obvious a person having ordinary skill in the art at the time of the invention to select the OLED device of Zhang’476 for the light emitting panel of modified Zhang, because simple substitution of a known element for another to obtain predictable results, in the instant case a light emitting structure to provide light source, supports prima facie obviousness determination (MPEP 2141, Part III, B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433.  The examiner can normally be reached on Monday-Friday 9:30 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726